Citation Nr: 0618218	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-12 884A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant served on active duty for training from March 
1962 to September 1962, and thereafter served with a reserve 
component from January 1962 to September 1967. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appeal was most recently before 
the Board in September 2004.  At that time the Board found 
new and material evidence to reopen the previously denied 
claim of entitlement to service connection for a low back 
disorder, and remanded the appeal for further evidentiary 
development.  

In May 2004, the appellant testified at a video conference 
hearing before an Acting Veterans Law Judge.  The appellant, 
in March 2006, was notified that the Acting Veterans Law 
Judge that conducted his hearing had since left the Board and 
offered him the opportunity for another hearing.  No reply 
was received.  Accordingly, adjudication of his claim may go 
forward without another hearing.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
either a chronic low back disorder was present in service, or 
that any current low back disorder is related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(24) 1110, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2001, prior to 
the appealed from rating decision, as well as in the 
subsequent October 2004 notice generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The claim was 
readjudicated in a September 2005 supplemental statement of 
the case.  While the notice fails to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim for the disability on appeal, 
that failure is harmless because the preponderance of the 
evidence is against the appellant's claim of service 
connection for a low back disorder, and any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the service medical records as well as his 
medical records from the Social Security Administration, the 
Jackson VA Medical Center, Nabih Aisheikh, M.D.; R.S. 
Runnels, M.D.; Central Orthopedic Clinic; River Oaks 
Orthopedics; Neill & Azordegon, PLLC; and George W. Trueth, 
M.D.  The record also includes a May 2002 VA examination 
which provided a medical opinion as to the origins of his low 
back disorder.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Service Connection Claim

The appellant and his representative assert that current low 
back disorder was caused by military service.  It is 
requested that the appellant be afforded the benefit of the 
doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In deciding whether the appellant has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that a March 
1962 service medical record shows the appellant's complaints 
of lumbosacral soreness since crawling on an infiltration 
course.  Physical examination noted slight muscle spasms.  
The diagnosis was an acute lumbosacral strain.  

At an August 1962 separation physical examination no spine 
disorder was diagnosed.

The record also includes an undated letter from a buddy who 
claimed that he served with the appellant in 1962, and that 
he remembered the claimant being on sick call for a few 
weeks, and thereafter having back problems.  

Thereafter, a May 1974 treatment record from Central 
Orthopedics shows the appellant's complaints of low back 
pain, his reports of preservice back weakness due to polio, 
as well as an inservice back injury while training, and a 
diagnosis of acute chronic lumbosacral strain.  

Subsequently, treatment records starting in January 1989 
record complaints and/or treatment for lumbar degenerative 
disc disease.  See treatment records from Central 
Orthopedics, Dr. Trueth, Dr. Alsheikh, Dr. Runnels, and VA 
treatment records and test results.  Other than a May 2002 VA 
examination report and an October 2002 statement from Dr. 
Runnels, these records do not address the etiology of the 
appellant's back disorder.  

In October 2002, Dr. Runnels stated that:

[The appellant] asked me to review his 
records from his VA chart related to his 
injury while he was on active duty.  It 
is certainly stated in the records that 
he had some kind of a back injury while 
he was on active duty . . . I think it is 
at least as likely as not that some 
injury in the past aggravated and 
precipitated the onset of the 
[appellant's] facet joint arthritis in 
his back.  Since no x-rays were done [at 
the time of the inservice back injury] 
and there was no indication that he 
needed an MRI at that time, it would be 
impossible to determine whether or not 
this injury precipitated his arthritis.

On the other hand, subsequent August and October 1962 service 
examinations were negative for complaints and/or a diagnosis 
related to the lumbosacral spine.  Likewise, the May 1974 
treatment record from Central Orthopedics noted that x-rays 
of the lumbosacral spine were normal.  

At a May 2002 VA examination, held for the express purpose of 
ascertaining the origins of any low back disorder, it was 
opined, after a review of the record on appeal and an 
examination of the claimant, that:

. . . the appellant's [inservice] low 
back strain/sprain [was] an isolated 
incident and the degenerative changes 
noted in 1989 are more related to his 
advance age rather than his [inservice] 
injury.  It is to be noted that the 
examination and x-ray findings in 1974 
were entirely negative.

At a May 2002 hearing before the Board the appellant 
testified that he could not secure any records which detailed 
his claimed post service treatment for a back disorder due to 
the deaths or relocation of the various health care 
providers.

The Board assigns greater weight to the May 2002 VA 
examiner's opinion than that provided by Dr. Runnels because 
the latter opinion is too speculative to be probative.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Moreover, the 
opinion provided by the May 2002 VA examiner was provided, 
unlike Dr. Runnels' opinion, after a review of the entire 
record on appeal to include all inservice and postservice 
medical records.  Furthermore, as to appellant's claims in VA 
and private medical records that current low back disorders 
are due to his 1962 inservice back injury, the Board is not 
required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).

Accordingly, after considering all of the evidence of record, 
the weight of the evidence is found to be against the claim 
for direct service connection for a low back disorder.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998).  

Moreover, given the length of time between the appellant's 
September 1962 separation from active duty for training and 
first being diagnosed with lumbosacral strain in 1974 and 
lumbosacral arthritis in January 1989, the Board finds that 
there is no continuity of symptomatology.  Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.)  In light of the foregoing, entitlement to service 
connection for a low back disorder is denied.  

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO, the buddy statement, and the claimant's 
statements to his VA physicians as well as his personal 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
statements, as well as those of his representative and his 
buddy, addressing the origins of the low back disorder are 
not probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

ORDER

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


